Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					     OBJECTION
The recited “pigmented” in a preamble alone would have little probative value absent a positive presence of the pigment in claims and thus claims 1-6, 8-14 and 20 are objected.  A positive recitation of the pigment at least in the claim 1 is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al (US 2009/0269577 A1).
Applicant asserts that an amount of carboxy-functional reaction product of examples 1 and 2 of Lamers et al would be 22.9 wt.% of 22.6 wt.%.  Applicant further asserts that a minimum amount of carboxy-functional reaction product of examples 1 and 2 of Lamers et al would be 19.0 wt.% of 19.7 wt.% even calculated by utilizing 30 
But, note that the recited transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
The instantly recited carboxy-functional polyether-based reaction products of claim 1 are based on utilizing a polyether having a Mn of 500-5000 g/mol and thus 21.3 g of Polyester 2 used in the paint example 1 must be excluded from the calculation since the Polyester 2 is based on utilizing a polyether having a Mn of 250 g/mol (i.e. pTHF 250 taught in [0079]) which would not fall within scope of the recited carboxy-functional polyether-based reaction product.  Thus, calculations based on 37 wt.% of the total resin solids and 30 wt.% of the total resin solids would yield about 20.2 wt.% and about 16.8 wt.%, respectively.  This, the recited 15 wt.% would be obvious since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Acrylate 2 used in the paint example 2 must be excluded from the calculation since the Polyester-Acrylate 2 would be outside scope of the instantly recited carboxy-functional polyether-based reaction products and thus the paint example 2 would comprise about 7.06 wt.% of Polyester 2.  The only difference would be that the Polyester 2 is based on utilizing a polyether having a Mn of 250 g/mol (i.e. pTHF 250 taught in [0079]) which would not fall within scope of the recited carboxy-functional polyether-based reaction product.  Thus, utilization of the Polyester 1 in lieu of the Polyester 2 in the paint example 2 would be obvious since both the Polyester 1 and the Polyester 2 are used in the examples.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the Polyester 1 in lieu of the Polyester 2 in the paint example 2 or to utilize a smaller amount of the Polyester 2 used in the paint example 1 and see the above cited case laws (i.e. change in concentration would be obvious and reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples) absent showing otherwise.

	Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al (US 2009/0269577 A1) in view of Steinmetz et al (US 2014/0302307 A1).
	The instant claim 8 further recites a melamine resin and a polyurethane resin having grafted olefinically unsaturated monomers and hydroxyl groups over Lamerset al.

aminoplasts in [0032]. The aminoplasts would encompass melamine resins.
	Steinmetz et al teach the instant polyurethane resin in [0031]. [0047] and [0049].
Steinmetz et al further teach an advantage (i.e. improved run stability) of such polyurethane resin in [0015-0016].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the polyurethane resin taught by Steinmetz et al in the above discussed modified paint compositions of Lamers et al with the aminoplasts such as melamine resins since Lamers et al teach employing a polyurethane resin binder as well as melamine resins and since the advantage (i.e. improved run stability) of such polyurethane resin is well-known as taught by Steinmetz et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).
	Again, the crux of applicant’s assertion is directed to the amount of all carboxy-functional polyether-based reaction products which is addressed above responses given for Lamers et al (US 2009/0269577 A1).

	Claims 1-6, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al (US 2009/0269577 A1) in view of English abstract of JP0S5017518 B1 and/or Shimoosako et al (US 8,889,250).

isopropylidenediphenoxy)bis(phthalic anhydride) over Lamers et al.
English abstract of JP teaches bis-(p-phenyleneoxy)-di-2-propanol phthalic anhydride (i.e. 4,4’-(4,4’-isopropylidenediphenoxy)bis(phthalic anhydride)) for obtaining polyesters.	
	Shimoosako et al teach various acid dianhydrides including the 4,4’-(4,4’-
isopropylidenediphenoxy)bis(phthalic anhydride) at col. 9, lines 21-22. Shimoosako et
al teach that the 4,4’-(4,4’-isopropylidenediphenoxy)bis(phthalic anhydride) would provide improved adhesiveness over pyromellitic dianhydride taught by Lamers et al since it would provide a flexuous coupon group at col. 9, lines 29-43.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to further utilize the stoichiometric ratios/amounts of the functionally (i.e. dianhydride) equivalent 4,4’-(4,4’-isopropylidenediphenoxy)bis(phthalic anhydride) taught by JP and/or Shimoosako et al in Lamers et al since utilization of the
dianydride for obtaining condensation polymers such as polyester and polyimide is well-known as taught by Ito et al, JP and Shimoosako et al absent showing otherwise.
See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65
USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)
The crux of applicant’s assertion is directed to the amount of all carboxy-functional polyether-based reaction products which is addressed above.  Applicant further asserts that JP and Shimoosako et al teach different polymers, not the polyester polyols of Lamers et al, and thus that the combination would be improper.
In response to applicant's argument that JP and Shimoosako et al are
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443
(Fed. Cir. 1992).
“The motivation in the prior art to combined the references does not have to be identical to that of the applicant to establish obviousness.” In re Kemp, 97 F. 3d 1427,
1430 (Fed. Cir. 1996). “As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.” In re
Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992). Again, Lamers et al teach utilization of any acid in [0023] encompassing anhydride and thus utilization of functionally (i.e. dianhydride) equivalent 4,4’-(4,4’-isopropylidenediphenoxy)bis(phthalic anhydride) taught by JP and/or Shimoosako et al in Lamers et al would be obvious.

	Claims 1-6, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al (US 2009/0269577 A1) in view of Ito et al (US 9,133,300).
	The instant invention further recites 4,4’-oxydiphthalic anhydride over Lamers et al.
Ito et al teach utilization of the 4,4’-oxydiphthalic anhydride (i.e. oxydiphthalic
dianhydride (ODPA)) for obtaining polyester polyols at col. 6, lines 13-45 in which
pyromellitic dianhydride taught by Lamers et al is also taught.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize a functionally equivalent 4,4’-oxydiphthalic 
See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
A minimum molecular weight of 1500 (i.e. >1500 in abstract) taught by Lamers et al would encompass a Mn of not less than 5000 g/mol of Ito et al and thus applicant’s assertion is not well understood. As to asserted different mol%, the office action suggests utilization of functionally (i.e. dianhydride) equivalent 4,4’-oxydiphthalic anhydride (i.e. oxydiphthalic dianhydride (ODPA)) taught by Ito et al in Lamers et al (i.e. a simple replacement of trimellitic anhydride used by Lamers et al with ODPA of Ito et al) who teaches the instant mol% already.
The crux of applicant’s assertion is directed to the amount of all carboxy-functional polyether-based reaction products which is addressed above. 
 In response to applicant's argument that JP and Shimoosako et al are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
“The motivation in the prior art to combined the references does not have to be identical to that of the applicant to establish obviousness.” In re Kemp, 97 F. 3d 1427, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992). Again, Lamers et al teach utilization of any acid in [0023] encompassing anhydride and thus utilization of functionally (i.e. dianhydride) equivalent the 4,4’-oxydiphthalic anhydride (i.e. oxydiphthalic dianhydride (ODPA)) taught by Ito et al in Lamers et al would be obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






THY/March 11,                                                  /TAE H YOON/                                                                          Primary Examiner, Art Unit 1762